Exhibit 10

PROFESSIONAL SERVICES AGREEMENT

This Professional Services Agreement is made and entered into effective as of
July 1, 2006 by and between Lockheed Martin Corporation, a Maryland corporation,
located at 6801 Rockledge Drive, Bethesda, Maryland 20817 (hereinafter “LMC”)
and G. Thomas Marsh located at 6801 Rockledge Drive, Bethesda, Maryland 20817
(hereinafter “CONTRACTOR”).

WITNESSED:

That in consideration of the promises and mutual obligations hereinafter set
forth, the parties hereto agree as follows:

 

1. SERVICES BY CONTRACTOR

 

  A. In order to facilitate an orderly transition of management within the LMC
Space Systems Business Area, CONTRACTOR shall provide historical background
information, factual and management assistance, guidance and counsel to the
Space Systems Business Area Executive Vice President on matters involving
operation of the Business Area (the “Services”) on an as needed, on call basis.

 

  B. CONTRACTOR’S primary contact with LMC shall be Joanne Maguire referred to
hereinafter as the Agreement Monitor.

 

2. TERM

The term of this Agreement shall commence on July 1, 2006 and end on
December 31, 2007. Upon mutual agreement of the parties, this Agreement may be
extended beyond December 31, 2007.

 

3. COMPENSATION FOR SERVICES

 

  A. CONTRACTOR shall be compensated for the Services to be performed hereunder
by payment of $25,000 a month starting July 1, 2006. This amount represents the
collective consideration for the Covenant Not to Compete set forth in the
Addendum A, as well as payment for Services rendered, if any, by CONTRACTOR
under this Agreement. CONTRACTOR shall provide up to 5 days of consulting work
per month for 18 months (from July 1, 2006 to December 31, 2007). Days worked in
excess of five (5) per month will be compensated at $5,000 per day.

 

  B. With prior approval of the Agreement Monitor, LMC shall reimburse
CONTRACTOR for reasonable and actual travel expenses (at locations other than
CONTRACTOR’S office), including expenditures for hotels, meals, first class air
or rail fare, taxis, car rental, mileage for use of personal automobile, parking
and toll fees, telephone, and incidentals.

 

  C. LMC will reimburse CONTRACTOR for the following additional expenses or
provide the following services directly to CONTRACTOR:

 

  i During the term of this Agreement, LMC will assist CONTRACTOR in maintaining
a home office at his residence by providing equipment including home telephone
lines, computer, cell phone, fax machine, and printer as well as high speed
connectivity to the internet and, subject to LMC policies governing access to
the LMC intranet by non-employees, access to the LMC intranet and an LM Express
email account.

 

1



--------------------------------------------------------------------------------

  ii During the term of this Agreement, LMC will provide support in assisting
CONTRACTOR in maintaining his current security clearances and special access
qualifications; and

 

  D. CONTRACTOR acknowledges that the retainer as well as the items in paragraph
C will be taxable as income to him and will be reported as such by LMC to the
IRS.

 

4. PAYMENT AND INVOICE

 

  A. CONTRACTOR’S invoice shall identify the Services performed during the
period covered by such invoice and be forwarded to: Lockheed Martin Corporation,
Marsha Larue. Invoices should be issued on at least a quarterly basis
notwithstanding the fact that the services have already been paid for by virtue
of the retainer paid pursuant to paragraph 3.A on or about July 1, 2006. Each
invoice should sufficiently describe the Services rendered during the period
covered by the invoice, the days of performance, and the total number of days
worked to date under this Agreement. With each invoice, CONTRACTOR must submit
an “Activity Report”, Form No.( C-703-2) (Blank Copy attached hereto), for the
period covered by the invoice.

 

  B. In the event sums are due for the days worked in excess of 5 days per
month, LMC agrees to make payment within 30 days of receipt and approval of a
proper invoice reflecting these Services. For invoices claiming reimbursement
for expenses, CONTRACTOR is required to attach original receipts (for expenses
exceeding $75.00) for such expenditures in a form satisfactory to LMC. If
original receipts are not furnished, CONTRACTOR payment shall be subject to
Federal, state, or local taxes.

 

5. INDEPENDENT CONTRACTOR RELATIONSHIP

CONTRACTOR is an independent contractor in all its operations and activities
hereunder. CONTRACTOR and LMC agree that CONTRACTOR will render Services
according to CONTRACTOR’S own methods and is subject to LMC’s control only with
regard to the CONTRACTOR’S final product or result. LMC shall not exercise
direct control or supervision over the means that CONTRACTOR uses to accomplish
CONTRACTOR’S work. The Parties understand and agree that CONTRACTOR is not an
employee of LMC.

 

6. CONFLICT OF INTEREST

 

  A. CONTRACTOR shall not engage in any activity which presents a conflict of
interest in the line of his relationship with LMC.

 

  B. CONTRACTOR hereby acknowledges receipt of a copy of the LMC Code of Ethics
and Business Conduct and, by executing this Agreement, CONTRACTOR agrees that
CONTRACTOR will strictly comply with the provisions of the Code in the
performance of the Services hereunder.

 

2



--------------------------------------------------------------------------------

7. NON-DISCLOSURE OF PROPRIETARY OR CONFIDENTIAL INFORMATION

 

  A. CONTRACTOR agrees not to disclose to others, either during or subsequent to
the term of this Agreement, any LMC information, knowledge, or data which
CONTRACTOR may receive, or have access to, or which may otherwise be disclosed
to CONTRACTOR, proprietary or confidential information as further defined
herein. “Proprietary or Confidential Information” as used herein means any
information of LMC or of others which has come into the LMC’s or CONTRACTOR’S
possession, custody or knowledge in the course of performing services under this
Agreement that has independent economic value as a result of its not being
generally known to the public and is the subject of reasonable means to preserve
the confidentiality of the information. Proprietary or Confidential Information
includes (without limitation) information, whether written or otherwise,
regarding LMC’s earnings, expenses, marketing information, cost estimates,
forecasts, bid and proposal data, financial data, trade secrets, products,
procedures, inventions, systems or designs, manufacturing or research processes,
material sources, equipment sources, customers and prospective customers,
business plans, strategies, buying practices and procedures, prospective and
executed contracts and other business arrangements or business prospects, except
to the extent such information become readily available to the general public
lawfully and without breach of a confidential, contractual, or fiduciary duty.
CONTRACTOR acknowledges and agrees that he has a continuing obligation to not
use or disclose Proprietary or Confidential Information.

 

  B. CONTRACTOR agrees that Proprietary or Confidential Information shall be
used solely for the purpose of performing the Services required under this
Agreement, and further agrees that except as may strictly be required by
CONTRACTOR’S obligations under this Agreement, CONTRACTOR shall not reproduce,
nor allow any third party to use or reproduce, any Proprietary of Confidential
Information or any documents or other material containing Proprietary or
Confidential information.

 

  C. All materials to which CONTRACTOR had access, or which were furnished or
otherwise made available to CONTRACTOR in connection with the Services performed
hereunder, shall be and remain the property of LMC. Upon expiration or
termination of this agreement, or upon request of LMC, CONTRACTOR shall return
to LMC all such materials, documents and information, including any Proprietary
or Confidential Information and all reproductions thereof, then in CONTRACTOR’S
possession or control, and CONTRACTOR in connection with this Agreement in
accordance with specific instructions issued by LMC to CONTRACTOR, shall comply
with any instructions within five (5) days of receipt thereof.

 

8. LIABILITY

 

  A. LMC shall not be liable to CONTRACTOR for any loss, injury, damage, expense
or any liability whatsoever arising out of, or in connection with, the
performance of the services required by this Agreement.

 

  B. Each party shall be responsible to the other for any costs or expenses
including attorney’s fees, all expenses of litigation and/or settlement, and
court costs, arising from the default of such party, its officers, employees,
agents, suppliers, or subcontractors at any tier, in the performance of any of
its obligations under this Agreement.

 

9. GOVERNING LAW

This Agreement shall be governed by, subject to, and construed according to the
laws of the State of Maryland excluding its choice of law rules. CONTRACTOR
shall comply with all

 

3



--------------------------------------------------------------------------------

applicable Federal, state and local laws, orders and regulations, as well as
with all LMC policies, operating instructions, rules and regulations applicable
to the performance of this Agreement.

 

10. TERMINATION

 

  A. LMC may not unilaterally terminate this Agreement unless 1) Section 10.C.
of this Agreement applies, or 2) CONTRACTOR is in default as described in
Section 16 of this Agreement.

 

  B. CONTRACTOR may not terminate this Agreement without LMC’s advance written
consent. LMC will not unreasonably withhold its written consent if CONTRACTOR’S
reason for termination is due to CONTRACTOR’S desire to accept employment that
is not otherwise in violation of CONTRACTOR’S Covenant not to Compete
obligations as set forth in Addendum A and which makes him unavailable or unable
to provide the Services called for in this Agreement.

 

  C. This Agreement shall terminate immediately and all payments due shall be
forfeited if, in rendering Services hereunder, improper payments are made,
unlawful conduct is engaged in, or any part of the fee or expenses payable under
this Agreement is used or an illegal purpose.

 

  D. In the event this Agreement is terminated under any provision herein,
CONTRACTOR shall not be required to repay any of the consideration already paid
under the Agreement to date. The termination of this Agreement shall have no
effect whatsoever on the CONTRACTOR’S continuing obligations under the Covenant
not to Compete referenced above, which shall survive this Agreement and shall
not expire until December 31, 2007.

 

11. SEVERABILITY

If any provision of this Agreement (including the provisions of Addendum A)
shall be held illegal or unenforceable, the remainder of the Agreement or the
application of any other provisions to the parties shall not be affected
thereby.

 

12. ACCESS TO CLASSIFIED INFORMATION

If access to classified information in the performance of this Agreement is
required, CONTRACTOR shall furnish the LMC Security Department with all data
required to obtain or verify a personal security clearance with access to such
Classified Information. Under no circumstances shall CONTRACTOR perform
service(s) involving access to classified information until CONTRACTOR’S
security clearance has been obtained or verified by LMC.

 

13. ACCEPTANCE OF CONTRACT/TERMS AND CONDITIONS

 

  A. This Agreement integrates, merges, and supersedes any prior offers,
negotiations, and agreements concerning the subject matter hereof and
constitutes the entire agreement between the Parties.

 

  B. CONTRACTOR’S acknowledgment, acceptance of payment, or commencement of
performance, shall constitute CONTRACTOR’S unqualified acceptance of this
Agreement.

 

  C. Additional or differing terms or conditions proposed by CONTRACTOR or
included in CONTRACTOR’S acknowledgement hereof are hereby objected to by LMC
and have no effect unless accepted in writing by LMC.

 

4



--------------------------------------------------------------------------------

14. ASSIGNMENT

Any assignment of CONTRACTOR’S contract rights or delegation of duties shall be
void, unless prior written consent is given by LMC.

 

15. CONTRACT DIRECTION

 

  A. Only the LMC Senior Vice President, Human Resources or his designee has
authority to make changes in or amendments to this Agreement. Such changes or
amendments must be in writing.

 

  B. Except as otherwise provided herein, all notices to be furnished by the
CONTRACTOR shall be sent to the LMC Senior Vice President, Human Resources, with
a copy to the Contract Monitor identified in paragraph 1.B of this Agreement.

 

16. DEFAULT

 

  A. LMC, by written notice, may terminate this Agreement for default, in whole
or in part, if CONTRACTOR fails to comply with any of the terms of this
Agreement, fails to make progress as to endanger performance of this Agreement,
or fails to provide adequate assurance of future performance. CONTRACTOR shall
have ten (10) days (or such longer period as LMC may authorize in writing) to
cure any such failure after receipt of notice from LMC.

 

  B. LMC shall not be liable for any Services not accepted; however, LMC may
require CONTRACTOR to deliver to LMC any supplies and materials, manufacturing
materials, and manufacturing drawings that CONTRACTOR has specifically produced
or acquired for the terminated portion of this Agreement. LMC and CONTRACTOR
shall agree on the amount of payment for these other deliverables.

 

  C. CONTRACTOR shall continue all Services not terminated.

 

17. DISPUTES

All disputes under this Agreement which are not disposed of by mutual agreement
may be decided by recourse to an action at law or in equity. Until final
resolution of any dispute hereunder, CONTRACTOR shall diligently proceed with
the performance of this Agreement as directed by LMC.

 

18. GRATUITIES/KICKBACKS

No gratuities (in the form of entertainment, gifts or otherwise) or kickbacks
shall be offered or given by CONTRACTOR, to any employee of LMC with a view
toward securing favorable treatment as a supplier.

 

19. INTELLECTUAL PROPERTY

 

  A.

CONTRACTOR agrees that LMC shall be the owner of all inventions, technology,
designs, works of authorship, mask works, technical information, computer
software, business information and other information conceived, developed or
otherwise generated in the performance of this Agreement by or on behalf of
CONTRACTOR. CONTRACTOR hereby assigns and agrees to assign all right, title and
interest in the foregoing to LMC, including without limitation all copyrights,
patent rights and other intellectual property rights therein and further agrees
to execute, at LMC’S request and

 

5



--------------------------------------------------------------------------------

 

expense, all documentation necessary to perfect title therein in LMC. CONTRACTOR
agrees that it will maintain and disclose to LMC written records of, and
otherwise provide LMC with full access to, the subject matter covered by this
Agreement and that all such subject matter will be deemed Proprietary or
Confidential Information of LMC and subject to the protection provisions of the
paragraph 7 of this Agreement. CONTRACTOR agrees to assist LMC, at LMC’S request
and expense, in every reasonable way, in obtaining, maintaining, and enforcing
patent and other intellectual property protection on the subject matter covered
by this Clause.

 

  B. CONTRACTOR warrants that the Services performed and delivered under this
Agreement will not infringe or otherwise violate the intellectual property
rights of any third party in the United States or any foreign country.
CONTRACTOR agrees to defend, indemnity and hold harmless LMC and its customers
from and against any claims, damages, losses costs an expenses, including
reasonable attorney’s fees, arising out of any action by a third party that is
based upon a claim that the Services performed or delivered under this Agreement
infringes or otherwise violates the intellectual property rights of any person
or entity.

 

20. RELEASE OF INFORMATION

Except as required by law, no public release of any information, or confirmation
or denial of same, with respect to this Agreement or the subject matter hereof,
will be made by CONTRACTOR without the prior written approval of LMC.

 

21. TIMELY PERFORMANCE

 

  A. CONTRACTOR’S timely performance is a critical element of this Agreement.

 

  B. If CONTRACTOR becomes aware of difficulty in performing the Services,
CONTRACTOR shall timely notify LMC, in writing, giving pertinent details. This
notification shall not change any delivery schedule.

 

22. WAIVER, APPROVAL, AND REMEDIES

 

  A. Failure by LMC to enforce any of the provision(s) of this Agreement shall
not be construed as a waiver of the requirement(s) of such provision(s), or as a
waiver of the right of LMC thereafter to enforce each and every such
provision(s).

  B. LMC’S approval of documents shall not relieve CONTRACTOR from complying
with any requirements of this Agreement.

  C. The rights and remedies of LMC in this Agreement are cumulative and in
addition to any other rights and remedies provided by law or in equity.

 

23. AMENDMENTS AND NOTICE

 

  A. Sole authority to make changes in or amendments to this Agreement on behalf
of LMC rests with the Senior Vice President, Human Resources, and no direction
shall be valid unless in writing.

 

6



--------------------------------------------------------------------------------

  B. All notices by LMC or CONTRACTOR shall be given in writing by mail or fax
to the following locations:

 

Lockheed Martin Corporation    G. Thomas Marsh 6801 Rockledge Drive MP 200-11   
6801 Rockledge Drive MP 200-11 Bethesda, MD 20817    Bethesda, MD 20817 Attn:
Ken Disken    TEL: 301-897-6950    FAX: 301-897-6758   

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

LOCKHEED MARTIN CORPORATION     CONTRACTOR

/s/ Kenneth Disken

   

/s/ G. Thomas Marsh

Kenneth Disken     G. Thomas Marsh Senior Vice President, Human Resources    

May 31, 2006

   

May 22, 2006

 

7



--------------------------------------------------------------------------------

Exhibit 10

Receipt and Acknowledgment

I acknowledge that I have received my personal copy of Setting the Standard, the
Lockheed Martin Code of Ethics and Business Conduct. I understand that each
Lockheed Martin employee, agent, consultant, or representative is responsible
for knowing and adhering to the principles and standards of the Code.

 

/s/ G. Thomas Marsh

G. Thomas Marsh May 22, 2006

 

8



--------------------------------------------------------------------------------

ADDENDUM A

Covenant Not To Compete

In consideration for the execution of the Professional Services Agreement to
which this Addendum A is attached and the fees to paid thereunder, I, G. Thomas
Marsh, agree to the following:

1. Restrictions Following Termination of Employment:

(a) For the two-year period following the effective date of the Professional
Services Agreement (July 1, 2006 through December 29, 2007), I will not, on my
own or in association with others, either be directly or indirectly employed by
or engage in or be associated with or tender advice or services as an employee,
advisor, director, officer, partner, consultant or otherwise by or with any
corporation, partnership, or other business considered to be a Competitor of the
Corporation. During that two-year period, I also agree not to interfere with,
disrupt, or attempt to disrupt the relationship, contractual or otherwise,
between the Corporation and any customer, supplier or employee of the
Corporation. This paragraph 1(a) will not apply if the Chief Executive Officer
of the Corporation waives in writing the restrictions of this paragraph 1(a) as
it applies to a particular position or Competitor.

(b) Following my termination of employment with the Corporation, I will refrain
from making any statement adverse to the interests of the Corporation where it
is reasonably foreseeable or intended that the statement would cause material
harm to the Corporation either financially or by a diminution in reputation.

(c) I acknowledge and agree that the scope and duration of the restrictions set
forth in this Addendum A are necessary to be effective and are fair and
reasonable in light of the value of the Professional Services Agreement. I
further acknowledge and agree that these restrictions are reasonably required
for the protection of the Corporation’s legitimate business interests from
unfair competition as a result of the high level executive and management
positions I have held within the Corporation and the attendant access to and
extensive knowledge of the Corporation’s Proprietary Information.

(d) I acknowledge that the Corporation’s remedies at law may be inadequate to
protect the Corporation against any actual or threatened breach of the
provisions of this Covenant Not To Compete, and, therefore, without prejudice to
any other rights and remedies otherwise available at law or in equity (including
but not limited to, an action for damages), the Corporation shall be entitled to
the granting of injunctive relief in its favor without proof of actual damages
and to specific performance of any such provisions of this Covenant Not To
Compete.

(e) It is the desire and intent of the parties that the provisions of this
Covenant Not To Compete shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought.

 



--------------------------------------------------------------------------------

Accordingly, if any particular portion of this Covenant Not To Compete is
adjudicated to be invalid or unenforceable, this Covenant Not to Compete shall
be deemed amended to delete therefrom the portion thus adjudicated to be invalid
or unenforceable, such deletion to apply only with respect to the operation of
this provision in the particular jurisdiction in which such adjudication is
made.

2. For purposes of this Addendum A, “Competitor” means The Boeing Company,
General Dynamics Corporation, Northrop Grumman Corporation, the Raytheon
Company, United Technologies Corporation, Honeywell International Inc., the
European Aeronautical Defense and Space Company NV (EADS), or any successor to
all or part of the business of any such company as a result of a merger,
reorganization, consolidation, spin-off, split-up, acquisition, divestiture,
operation of law or similar transaction.

3. This Covenant Not To Compete shall be governed by and interpreted in a manner
consistent with the laws of the State of Maryland without reference to the
principles of conflicts of law.

 

   

/s/ G. Thomas Marsh

    G. Thomas Marsh May 22, 2006    

 